Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of the claims, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.
Regarding claims 1 and similarly 11.
Konolige US 2016/0288330
Konolige teaches
A system comprising: a camera (Fig. 2B sensing system 230) to: capture a first image set of a first view of an object when the camera is in a first position, the first image set including first infrared data and first RGB data; capture a second image set of a second view of the object when the camera is in a second position, the second image set including second infrared data and second RGB data; and capture a third image set of a third view of the object when the camera is in a third position, the third image set including third infrared data and third RGB data (Fig. 3B: different camera views; 0073: multiple RGBD views via robot arm movements and/or different views from a cart base or fixed locations may be combined to create a single facade of the boxes to be picked; 0037: An optical sensor of the present application may be capable of detecting light in one or more wavelength bands (e.g. a visible light band and/or an infrared light band)); and at least one processor (Fig. 2B: control system 240, processor 242) to: identify a plurality of features among the first view, the second view, and the third view (0041: While this IR pattern projects features onto surfaces that improve depth determination (especially in low-light environments, where features of objects may be difficult to discern in the visible light spectrum), the projected pattern may be overcome or washed out by intense infrared light from other sources, such as artificial lighting and/or sunlight. As a result, some features—such as color differences, edges of objects, and/or portions of the projected pattern—may only be perceived in either the visible light band or the particular IR light band); determine first three-dimensional data from the first infrared data; determine second three-dimensional data from the second infrared data; determine third three-dimensional data from the third infrared data and averaging depth data (0143: In other implementations, the computing device may determine a combined depth map by including unique depth information from either depth map and, where depth information for a given surface exists in both depth maps, averaging the depth information from both depth maps for that given surface. For example, the computing device may determine which depth information is unique to the visible light-based depth map, which depth information is unique to the infrared light-based depth map, and which depth information exists in both depth maps. First, the computing device may stitch or otherwise join together the unique depth information from each depth map. Then, the computing device may average the depth information for surfaces whose depths are present in both depth maps and stitch or otherwise combine that averaged depth information with the unique depth information to form a combined depth map.)
Konolige does not address the following limitations align the second view relative to the first view by using one or more of the features; align the third view relative to the first view by using one or more of the features; average the first three-dimensional data, the second three- dimensional data, and the third three-dimensional data; create a calibration model based on the average; determine a refined view based on the calibration model; and compute a three dimensional to two dimensional projection based on the refined view.
Huang et al. US 2016/0012646

A system comprising: a camera to: capture a first image set of a first view of an object when the camera is in a first position, the first image set including first infrared data and first RGB data; capture a second image set of a second view of the object when the camera is in a second position, the second image set including second infrared data and second RGB data; and capture a third image set of a third view of the object when the camera is in a third position, the third image set including third infrared data and third RGB data; and at least one processor (Fig. 2A: sensors 220A-N and processor 290) to: identify a plurality of features among the first view, the second view, and the third view (Fig. 2B: collecting data and model reconstruction); align the second view relative to the first view by using one or more of the features; align the third view relative to the first view by using one or more of the features (0074); determine first three-dimensional data from the first infrared data; determine second three-dimensional data from the second infrared data; determine third three-dimensional data from the third infrared data (0063); and averaging of image data (0098)
Huang does not teach average the first three-dimensional data, the second three- dimensional data, and the third three-dimensional data; create a calibration model based on the average; determine a refined view based on the calibration model; and compute a three dimensional to two dimensional projection based on the refined view.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/               Examiner, Art Unit 2483